IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-30801
                           Summary Calendar



ALVIN WASHINGTON,

                                           Plaintiff-Appellant,

versus

19TH JUDICIAL DISTRICT COURT; LOUISIANA STATE BOARD OF
PRIVATE SECURITY EXAMINERS; LOUISIANA BOARD OF PARDONS AND
PAROLE,

                                           Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 01-CV-267-C
                       --------------------
                         December 6, 2001
Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Alvin Washington moves for leave to proceed in forma

pauperis (IFP) after failing to obtain leave of the district

court to proceed IFP.     The magistrate judge found that

Washington’s appeal was taken in bad faith and Washington does

not argue that the magistrate judge lacked authority to make such

a finding.     Washington moves for relief pursuant to FED. R. CIV.

P. 60(b).    His Rule 60(b) motion is DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-30801
                                  -2-

     Washington seeks to appeal IFP from the dismissal of his

civil-rights action as frivolous and for failure to state a

claim.   He has failed to argue that the defendants were not

entitled to immunity from liability for damages beyond stating

the issue.     He has failed to brief that issue for appeal.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).     Nor does Washington brief whether the

district court erred by determining that he had failed to state a

claim.   Id.    Washington has failed to brief the bases for the

bad-faith determination and the dismissal of his action.

     Washington’s appeal is without arguable merit and is

frivolous.     Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, Washington’s IFP motion is

DENIED and his appeal is DISMISSED.     5TH CIR. R. 42.2.

     We caution Washington that any additional frivolous appeals

filed by him will invite the imposition of sanctions.        To avoid

sanctions, Washington is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.     All of appellant’s pending motions are denied.

     IFP DENIED; APPEAL DISMISSED.     5TH CIR. R. 42.2.    SANCTIONS

WARNING ISSUED.